Citation Nr: 1633521	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based upon housebound status.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the RO in Philadelphia, Pennsylvania, which denied the issue on appeal.  

This case was previously before the Board in August 2015, where the Board denied the issue on appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the VA agreed in a Joint Motion for Remand (JMR).  A May 2015 Court Order accepted the JMR, vacated the August 2015 Board decision, and remanded the case to the Board for further appellate review. 

In compliance with the Court's Orders, the Board now remands the issue on appeal to attempt to obtain the any outstanding VA treatment records.  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding Treatment Records 

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA. 
38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  In this case, the Veteran's August 2012 claim reflects treatment for the service-connected back disability at a VA hospital or other facility.  While the August 2012 claim does not provide dates of treatment, the Veteran identified the "dates of recent hospitalization or treatment" as "OPT-VAH," and identified the facility as "Home Care."  Addressing the arguments made by the Parties of the JMR, these VA treatment records, to include a request to the relevant VA Medical Center (VAMC), outpatient treatment records, and home care records should be associated with the electronic record.  Although the evidence of record contains a request for VA treatment records in June 2011, that request was addressed to the "VA Records Center and Vault" in Neosho, Missouri, and not the relevant VAMC.  
Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to treatment of the service-connected back disability not already of record, to specifically include to VA treatment records from the relevant VA Medical Center, as well as any relevant VA outpatient treatment records, and/or home care records.  

2.  Contact the Veteran and request that he provide information as to any private medical treatment for the service-connected back disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the back, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  After completion of the above and compliance with the requested actions has been ensured, the issue of entitlement to special monthly pension based upon housebound status should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, furnish a supplement statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




